UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8288


RICCARDO DARNELL JONES,

                  Plaintiff - Appellant,

             v.

J. TRAVIS, Correctional Officer,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:08-cv-00112-GCM)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Riccardo Darnell Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Riccardo    Darnell       Jones    appeals    the    district     court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint for failure to exhaust administrative remedies.                              We

have     reviewed       the     record     and    find      no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.         Jones     v.     Travis,     No.     5:08-cv-00112-GCM          (W.D.N.C.

Oct. 17,    2008).        We    dispense     with    oral    argument     because     the

facts    and    legal     contentions      are    adequately       presented     in   the

materials      before     the    court     and    argument       would   not    aid   the

decisional process.

                                                                                AFFIRMED




                                            2